Citation Nr: 1737921	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  12-15 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD), currently rated as 70 percent disabling. 


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife 


ATTORNEY FOR THE BOARD

R. Ballard Jr., Associate Counsel
 
INTRODUCTION

The appellant is a veteran who served on active duty from October 1969 to April 1972. 

This case comes to the Board of Veterans' Appeals (Board) from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York. The RO granted service-connected disability compensation for PTSD and assigned an initial disability rating of 30 percent, which the Veteran appealed. 

At his request, the Veteran and his wife testified at a Travel Board hearing in May 2014. The transcript for said hearing has been associated with the record. A Veteran's Law Judge who has since left the Board presided over the hearing. In March 2016, the Board mailed a letter to the Veteran, informing him that, because the Judge who presided over the hearing was unable to decide his appeal, he had the right to another hearing before another Judge. In response, the Veteran wrote that he did not want a second Board hearing. 

In November 2014, the Board remanded the case for additional development. After obtaining certain medical records and arranging a new examination, the Agency of Original Jurisdiction (AOJ) issued a new decision, dated February 2015, increasing the disability rating for PTSD from 30 percent to 70 percent, effective December 26, 2014 (the date of the examination), creating a staged rating. 

In July 2015, the Veteran filed a new claim for a total disability rating based on individual unemployability (TDIU). He also continued his appeal for an initial increased rating for his service connected PTSD. 

In an October 2015 rating decision, the RO granted TDIU and denied the Veteran's initial increased rating request. 

In May 2016, the Board granted the Veteran an increased initial rating from 30 to 70 percent (eliminating the staged ratings) and affirmed the Veteran's grant of TDIU. The Board also remanded the issue of entitlement to an initial disability rating of 100 percent. 


FINDING OF FACT

The Veteran's PTSD has not been shown to have manifested in severity of disability more nearly approximating total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a schedular rating for PTSD in excess of 70 percent disabling have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400(o)(2), 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. With respect to the appellant's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

This claim arises from the Veteran's disagreement with the rating assigned in connection with the grant of service connection for PTSD. The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, such as a disability rating, the claim has been substantiated and there is no need to provide additional VCAA notice. Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003); Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105. Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). In this case, the Veteran was provided proper notice in August 2011, prior to his grant of service connection for PTSD. Further discussion of the VCAA's notification requirements with regard to this claim is therefore unnecessary.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) and (d). This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4). 

In this case, VA obtained all service treatment, military personnel, VA medical center (VAMC) treatment, and Social Security Administration (SSA) records identified by the Veteran.  Subsequent to certification, additional VA treatment records were associated with the claims folder; however, they include no record of PTSD treatment, and thus, no waiver of initial consideration is necessary.  

As stated above, the duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). The Veteran was provided a VA examination in August 2011to determine whether he was entitled to service connection, and VA examinations in December 2014 and July 2016 to determine the current severity of his service-connected PTSD. 

As discussed above, the issue was previously remanded by the Board for further development and adjudication. The Board finds that there has been substantial compliance with the directives of its remand. Stegall v. West, 11 Vet. App. 268 (1998). Thus, the Board finds that VA has met its duty to assist. 

Legal Criteria

Disability ratings are determined by comparing a Veteran's symptomatology during the pertinent period on appeal with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7. Otherwise, the lower rating will be assigned. Id. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. Id. § 4.3.

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107 (a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Moreover, an appeal from the initial assignment of a disability rating, such as the appeal in this case, requires consideration of the entire time period involved, and contemplates staged ratings where warranted.

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate (staged) ratings may be assigned for separate periods of time based on the facts found. In other words, the ratings may be staged. Fenderson v. West, 12 Vet. App. 119 (1999).  Here, however, as shown below, the evidence warrants a uniform 70 percent rating.

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, DC 9411. All psychiatric disabilities are evaluated under a general rating formula for mental disorders.  Evaluation under § 4.130 is symptom-driven, meaning that symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating under that regulation. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013). In Vazquez-Claudio, the United States Court of Appeals for the Federal Circuit explained that the frequency, severity and duration of the symptoms also play an important role in determining the rating. Id. at 117. When determining the appropriate disability rating to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment. Id.; Mauerhan v. Principi, 16 Vet. App. 436, (2002). Significantly, however, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating. 38 C.F.R. § 4.21; Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002). If the evidence shows that the Veteran suffers symptoms listed in the rating criteria or symptoms of similar severity, frequency, and duration, that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned. Mauerhan, 16 Vet. App. at 443; see also Vazquez-Claudio, 713 F.3d at 117. Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms; a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration. Id.

One factor which may be considered is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness." Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 240, 242 (1995). GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and having some meaningful interpersonal relationships.  A score of 51 to 60 indicates moderate symptoms (e.g , flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers). A GAF score of 41 to 50 indicates serious symptoms and serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep job), while a GAF score of 31 to 40 indicates major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed, avoids friends, neglects family, and is unable to work).  See DSM-IV.

The Board notes that, effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders, including 38 C.F.R. § 4.130, to remove outdated references to the 4th edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) and replace them with references to the recently updated Fifth Edition (DSM-5). See Final Rule, Schedule for Rating Disabilities - Mental Disorders and Definition of Psychosis for Certain VA Purposes, 80 Fed. Reg. 14308 (Mar. 19, 2015). As the provisions of this amendment were intended to apply to claims that had been certified for appeal to the Board after August 4, 2014, see id., and this case was certified in November 2013, the Board will not consider the update in this decision.

According to the DSM-5, clinicians do not typically assess GAF scores. The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice.

As stated, PTSD is rated by applying the criteria in 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411. The Veteran's PTSD is currently rated at 70 percent disabling. The VA Schedule rating formula for mental disorders reads in pertinent part as follows:

70 percent - Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships).

100 percent rating (the maximum scheduler rating) - Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission. 38 C.F.R. § 4.126(a).  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment. 38 C.F.R. § 4.126(b).

Factual Background

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence pertinent to the issue on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The SSA has provided records to the VA regarding the Veteran's PTSD. These records show that that as of December 2009, the Veteran had a GAF score of 45, which indicates serious symptoms and serious impairment in social, occupational, or school functioning. The records note that on that date, the Veteran was well groomed and oriented to time, place, and person. However they also noted that the Veteran had frequent nightmares. 

SSA records dated January 2010 noted that the Veteran had a GAF score of 55 at that time, which indicates only moderate symptoms. 

Records dated July 2010 note that the Veteran had difficulty dealing with stress and problems with concentration and memory. 

The Veteran was treated at VAMC East Orange campus from January 2010 through May 2011. During that time, numerous medical notations were made regarding the Veteran's social and occupational impairment as well as his symptoms. January 2010 records note that the Veteran was dressed and groomed appropriately and his thought process was logical and coherent. He denied suicidal or homicidal ideations as well as auditory and visual hallucinations. The Veteran described his mood as anxious and depressed. 

Notes from October 2010 repeat the same indications; appropriately groomed, coherent, no suicidal ideations, and depressed. These notes also assign the Veteran a GAF score of 55 at that time. 

Notes from April 2011 indicate that the Veteran did not endorse severe anxiety, panic attacks, hopelessness, insomnia, nor hallucinations. He was assigned a GAF score of 50 at that time. Once again he was appropriately groomed and denied suicidal ideations. 

Notes from June 2011 indicate that the Veteran was depressed due to his medical condition (his stroke) and he had a good relationship with his wife and family. 

The Veteran also received treatment at the VAMC in upstate New York between May 2011 and December 2014. June and August 2012 notes indicate that the Veteran had strong interpersonal connections and minimal suicide risks. Specifically the Veteran stated that he had a good relationship with his wife.

Notes from December 2011 indicate that the Veteran's mood continued to be positive, and that he slept better with the help of prazosin which helps with nightmares. 

In August 2011 the Veteran was afforded his first VA examination for PTSD. The examiner assigned him a GAF score of 45 and concluded that he had occupational and social impairment with occasional decrease in work efficiency due to symptoms of depressed mood, anxiety, and chronic sleep impairment. According to the Veteran's wife's testimony during his Board hearing, which is discussed below, she was not allowed to go into this examination with him, even though he has difficulty communicating without her due to his stroke.  

In a December 2014 Disability Benefits Questionnaire (DBQ), the examiner indicated that the Veteran had markedly diminished interest in significant activities, was feeling detached or estranged from others, and had difficulty sleeping, irritability, and difficulty concentrating. The Veteran described his relationship with his wife as "excellent." He described his relationship with his son as "fair" and with his daughter as "good." He also stated that he had "no friends, [no] social life to speak of, and no hobbies." The DBQ also listed the Veteran's symptoms, which included depressed mood, anxiety, suspiciousness, chronic sleep impairment, both mild memory loss (such as forgetting names, directions or recent events) and impairment of short and long term memory (e.g., retention of only highly learned material, while forgetting to complete tasks), difficulty understanding complex commands, disturbances of motivation and mood, and difficulty in adapting to stressful circumstances including work or work like settings. 

As stated above, the Veteran was afforded a Board hearing in May 2014. Both the Veteran and his wife testified at the hearing. His wife stated that at all of his sessions with the VA psychiatrist, she would go in with him because he is unable to explain how he feels. However, as stated above, she was not allowed to go in with the Veteran for his August 2011 VA examination. She also stated that the Veteran has severe nightmares and flashbacks that will cause him to scream. He takes sleeping pills for his nightmares; however he still has trouble sleeping. She went on to stated that he also cannot watch movies having anything to do with war or any television shows with too much violence. She also stated that the Veteran's PTSD made it difficult for him to hold onto a job. However she also said that he had one job for eight years, and another for ten years. She also stated that he typically wants to be alone in the house with just her near. The Veteran and his wife stated that they go out with friends to eat; however, he cannot do anything alone because of his stroke. The Veteran stated that noises disturb him. He also stated that he used to like to go to parks and watch basketball and baseball. 

Finally, the Veteran was afforded another VA examination/ DBQ in July 2016. Regarding his social life, the Veteran and his wife stated that their marriage continued to be good. Regarding relationships, the Veteran again reported a good relationship with his family, but that he did distance himself socially due to his physical limitations from his stroke. He also reported that he occasionally goes out with his wife and that he attends church every week. His symptoms included depressed mood, anxiety, mild memory loss, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances. The examiner concluded the Veteran's PTSD was at about the same level of severity as during your previous PTSD examination; within a moderate range. The examiner stated that the Veteran's PTSD was described as occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.

Analysis

The Veteran contends that his service connected PTSD warrants an initial rating in excess of his current disability rating of 70 percent. Based on a review of the evidence of record, the Board finds that an increased rating is not warranted for any portion of the period on appeal.

In McGrath, the Court held that when evidence is created it is irrelevant compared to when the Veteran was actually experiencing the symptoms. McGrath v. Gober, 14 Vet. App. 28 (2000). Thus, the Board will consider whether the evidence of record suggests that the severity of the Veteran's PTSD symptoms increased sometime prior to the date of the examination reports noting pertinent findings. The Board has also considered the history of the Veteran's disability prior to the rating period on appeal to see if it supports a higher rating during the rating period on appeal.

The Board finds that a 100 rating not warranted for any period on appeal. The Veteran's symptoms and overall level of impairment did not include those symptoms noted under this level of impairment or like symptoms that would exhibit the frequency, severity, and duration required for such a rating. The Veteran's symptoms of depressed mood, anxiety, both mild memory loss and impairment of short and long term memory, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, suspiciousness, chronic sleep impairment, difficulty in understanding complex commands, and disturbances in motivation and mood do not equate to total occupational and social impairment. The Board also notes the Veteran and his wife's report of nightmares as well as the Veteran's GAF score of 55 which only indicates moderate symptoms, and his scores of 50 and 45 indicating serious symptoms and serious impairment in social, occupational, or school functioning. Finally, the Board also takes into account the July 2016 examiner's conclusion that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood and not that the Veteran had total occupational and social impairment. 

The Veteran's do not equate to the severity of symptoms required for a 100 percent rating.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) ("[A] veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."). Specifically, at no time during the appeal did the Veteran suffer from persistent delusions or hallucinations, disorientation in time and space, or memory loss to the point where he forgot the names of close relatives, his own name, or his occupation. There were also a list of symptoms (as shown in the August 2011 examination) that none of the examiners indicated the Veteran had. This list of symptoms includes panic attacks, stereotyped speech, impaired judgment, impaired abstract thinking, gross impairment in thought process or communication, inability to establish and maintain effective relationships, suicidal ideations, obsessional rituals, impaired impulse control, spatial disorientation, and neglect of personal appearance. The Veteran has not exhibited any of these symptoms; in fact, each examiner indicated that the Veteran was well groomed, appropriately dressed, and logical and coherent. It is noted that the Veteran has not received treatment for his PTSD since 2011; he has only had examinations to determine his current severity of his symptoms. 

The Board notes that the Veteran has been declared totally occupationally impaired, however, his activities, relationships, and symptoms show that he is not totally socially impaired. He has stated that he has an excellent relationship with his wife, a good relationship with is daughter, and a fair relationship with his son. He also stated that he goes out with his wife and goes to church every week. All of this shows that he has at least some social ability to form and maintain relationships. 

The only symptoms that would fit within the 100 percent rating criteria would be the Veteran's total occupational impairment due in part to gross impairment in communication and his inability to perform daily personal maintenance. However these symptoms are due to his stroke, not his service-connected PTSD. Therefore, they do not warrant a 100 percent rating for his service-connected PTSD. 

The Board notes that the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) has already been granted, and therefore will not be discussed. 

Therefore, the Board has determined that the Veteran's PTSD has manifested to the level of a 70 percent schedular rating, and no higher, during the appeal period. The Veteran's appeal for a higher initial rating is denied.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not provide a basis for a grant of this claim on appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to an increased rating in excess of 70 percent for PTSD is denied.




____________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


